Title: To Thomas Jefferson from Elisha Avery, 18 February 1805
From: Avery, Elisha
To: Jefferson, Thomas


                  
                     Lundi, Fev 18. 1805.
                  
                  E. Avery a l’honneur d’accuser la reception de la note que Mr Jefferson a daigné lui ecrire. Il est faché que la disposition de la place en question, ne soit pas entierement dans les mains de Mr. J.— Cependant, il s’empressera de se procurer les renseignmens demandés; les quels (sitôt qu’il les aura reçu,) seront transmis à Mr J.— De peur que le Governeur en même temps, ne fasse l’offre de cette place à quelque autre personne E.A. prieroit Mr J— de vouloir bien lui faire la grace de le nommer au-dit Govr. au du-moins de lui communiquer son avis la-dessus.—
                  E. Avery demande pardonne à Mr Jefferson en osant suggerer ici, que la position dans la quelle il croit qu’il se trouvera aupres de ses Amis, pourra possiblement l’empecher de donner à son caractere toute la respectabilité qu’il pourroit désirer, peut être qu’il merite. Les personnes aux quelles il devroit s’adresser avec la plus de confiance, sont celles dont son independence de sentiment, et la franchise à se declarer, l’ont éloigné en quelque sorte et cette bonne intelligence que auroit-dû subsister entre elles et lui-même a deja été plus ou moins enterrompue.
                  Differer en opinion n’est nulle part un crime; mais dans de certains pays, l’opinion aveuglée par le préjugé, va Jusqu’à proscrire des principes que la raison et la Justice veullent établir.—
                  Neanmoins E.A. espere que parmi ses Connoissances, il en trouvera assez, qui n’ignorent pas sa conduit et qui savent la Juger, pour l’aider à fournir à Mr J— telles preuves, qui ne laisseront point lieu de douter de son charactere ni de ses vues.—
                  Il est extreement sensible à l’attention de Mr J.—et espere qu’en toutes choses il s’en rendra digne.—
               